Citation Nr: 1228950	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a respiratory disorder, to include emphysema.

4.  Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a Travel Board hearing on the July 2010 Form 9.  However, the Veteran later submitted a February 2012 statement canceling his request for a Travel Board Hearing.  

The issues of service connection for a respiratory disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is related to his active service.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss has not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a grant of service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a case such as this, where it appears that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  The Board must note; however, the O'Hare precedent does not raise a presumption that the missing service treatment records would, if they still existed, necessarily support the Veteran's claim.  Case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the appellant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA medical records, and provided him with a VA medical examination for bilateral hearing loss and tinnitus in June 2010.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  If a chronic disorder is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current bilateral hearing loss and tinnitus are due to his active service.  Specifically, he contends that he was exposed to loud noise while driving trucks and from gunfire around him.  Furthermore, he asserts that he was not provided with hearing protection.

As noted above, the Veteran's service treatment records were not available for review.  The Board notes, however, that the evidence of record contains a copy of the Veteran's DD-214 and the November 1956 separation examination.  Despite the absence of the Veteran's service treatment records, he does not allege that he was actually treated during service for hearing loss or tinnitus.  Rather, he maintains he was exposed to extensive acoustic trauma during service.  The Veteran's separation hearing screenings included a Whisper Voice test on which the Veteran scored a 15/15, which was considered normal.  However, the Board notes that the Whisper Voice Test is a less precise indicator of hearing loss than audiometric testing.  The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his DD-214 reflects that he was a tire repairman and, thus, corroborates his account of in-service exposure to noise from driving trucks.  Affording the Veteran the full benefit of the doubt, the Board will presume that he was exposed to acoustic trauma during service.  However, in order to establish service connection, there still needs to be a probative nexus linking a current disability to the in-service injury. 

The Veteran has a current disability of hearing loss in both ears pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the June 2010 VA examination.  The VA examination demonstrated auditory thresholds over 40 decibels in the 1000, 2000, 3000, and 4000 Hz frequencies in the right ear, and 2000, 3000, and 4000 Hz frequency in the left ear.  The remaining question, therefore, is whether there is medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

A VA audiological treatment record noted that the Veteran was first issued hearing aids in August 2001.

On the October 2008 application for compensation, the Veteran reported that after he was discharged from the Army, he had problems with his hearing from all the noise from pushing snow in Alaska, and the artillery division was often firing around where he was stationed, without hearing protection.  Additionally, he reported that he had guard duty when jets were taking off and landing.  

The Veteran was afforded a VA audiological examination in June 2010.  The Veteran reported that his noise exposure was from when he was an army truck driver, and as a civilian machinist in a concrete factor.  Additionally, the Veteran stated that hearing protection was not worn.  Recreational noise exposure was not reported.  The Veteran stated that his recurrent tinnitus had been present for many years.  Specifically, he stated that tinnitus occurred a few times a week for up to two hours.

Additionally, the VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
60
70
LEFT
30
35
50
60
65

In addition, the Veteran's speech recognition was 88 percent for the right ear and 84 percent for the left ear.  The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear, and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner concluded that the Veteran's hearing loss was less likely than not the result of military acoustic trauma.  Additionally, the examiner noted that while the whispered and spoken stimuli were not highly sensitive measurement of hearing sensitivity, the Veteran scored 15/15 on his release from active duty physical.  It was the examiner's opinion that his hearing was much more likely the result of many years of working as a machinist in a noisy concrete factory without hearing protection.  Additionally, the examiner concluded that the Veteran's tinnitus was less likely than not the result of military acoustic trauma.  It was his opinion that the reported tinnitus was likely the result of hearing loss as the result of working in a noisy civilian occupation for many years without hearing protection.  

The Board has carefully considered the Veteran's assertions that he has bilateral hearing loss and tinnitus that are related to his active service.  The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  Although he has a current diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus, the existing medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board finds that the June 2010 medical opinion is probative based on the examiner's thorough and detailed examination of the Veteran and claims folder, as well as the adequate rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  In addition, there are no contrary competent medical opinions of record. 

Furthermore, the record does not indicate any treatment or complaints of hearing loss between separation from service in December 1956 and the August 2001 audiology treatment record.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the presence of bilateral hearing loss or tinnitus until over 40 years after separation from service.  This is a factor the Board has considered in deciding the claim.  

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a respiratory disorder and a heart disorder.

The Veteran contends that his respiratory disorder is a result of extreme cold weather while stationed in Alaska, and asbestos while performing his duty as a tire repairman.  Additionally, the Veteran contends that his heart condition is secondary to his respiratory condition. 

As noted above, the Veteran's service treatment records were not available for review.  However, the Veteran's November 1956 separation examination is of record.  A mild chest deformity was noted at the Veteran's separation, but no further diagnosis was provided. 

After discharge, in June 1957, the Veteran was treated by a local VA hospital for asthma and acute bronchitis.  Current VA treatment records document treatment and diagnoses of emphysema, chronic obstructive pulmonary disease, coronary artery disease, and myocardial infarction.  An April 2000 record noted that the Veteran had a history of industrial dust exposure, and perhaps contributing to loss of lung volume.  However, there was no further detailed information discussing what industrial dust exposure the physician was referring to, either service related or civilian employment related. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of in-service incidents of breathing problems, continuity of symptomatology, and that he is being treated for a respiratory condition, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's respiratory condition.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's respiratory condition is related to any aspect of his military service.  Additionally, it is unclear to the Board if the Veteran's heart condition was caused and/or aggravated (permanently worsened) by his respiratory condition.  A medical opinion regarding a diagnosis and etiology of the Veteran's respiratory and heart conditions are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA treatment records.  The record reflects that the Veteran was receiving periodic treatment for his respiratory and heart conditions at the VA through April 2010.  However, it is unclear whether the Veteran continued to seek any VA treatment for these conditions after that time.  Because it appears that there may be outstanding VA medical records dated after April 2010 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from April 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the AMC should arrange for the Veteran to undergo a VA examination, with an appropriate specialist.  The claims file should be provided to the examiner for review in conjunction with the examination.  All appropriate testing, to include X-rays, CT scan and pulmonary function testing (if deemed appropriate by the examiner), should be accomplished. 

A. The examiner should identify if there are any respiratory disorders, to include any disorders related to asbestos exposure.  

B. The examiner should render an opinion as to whether it is at least as likely as not that any current respiratory disorders had its onset in service or is related to any in-service disease, event, or injury, to include asbestos exposure or cold weather conditions during the Veteran's period of active duty.

C. Additionally, the examiner should render an opinion as to whether it is at least as likely as not that any current heart disorders had its onset in service or is related to any in-service disease, event, or injury, to include asbestos exposure during the Veteran's period of service.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's heart disorder was caused and/or aggravated (permanently worsened) by his respiratory disorder.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's heart condition, that was proximately due to or the result of the Veteran's respiratory condition, and not due to the natural progress of the heart condition.

If the examiner feels that he/she cannot render an opinion as to the etiology and/or aggravation of the Veteran's heart condition, then send the claims file and a copy of the remand to another appropriate medical professional to obtain a secondary medical opinion before returning the claims file to the Board. 

The examiner should review and consider the Veteran's November 1956 separation examination, VA outpatient treatment records (to include the June 1957 treatment for asthma and bronchitis), the Veteran's lay statements, and any other relevant information.  Finally, the VA examiner should also consider any lay evidence regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC readjudicate the Veteran's claims.  If a claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


